THE COURT.
Defendant was convicted in the superior court of the county of San Joaquin of the crime of grand *400larceny in having stolen two head of cattle, the property oi one Chris Wencelburger. [1]- No appearance has been made for appellant in this court and our attention has not. been called to any reason why the judgment should he reversed. We have, however, examined the record and find abundant evidence of the guilt of defendant and are satisfied that no prejudicial error was committed and that defendant had a fair and impartial trial.
The judgment is, therefore, affirmed.